UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 13-7759


AKIL RASHIDI BEY, ex rel. Aikido Graves,

                Petitioner - Appellant,

          v.

COMMONWEALTH OF VIRGINIA;      PRINCE   WILLIAM-MANASSAS   ADULT
DETENTION CENTER,

                Respondents - Appellees.



Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria.   T. S. Ellis, III, Senior
District Judge. (1:13-cv-01001-TSE-TCB)


Submitted:   April 8, 2014                 Decided:   April 29, 2014


Before NIEMEYER, WYNN, and FLOYD, Circuit Judges.


Vacated and remanded by unpublished per curiam opinion.


Akil Rashidi Bey, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Akil Rashidi Bey seeks to appeal the district court’s

October      9,    2013,    order   dismissing       without         prejudice    his   28

U.S.C. § 2254 (2012) petition.                    See Fed. R. Civ. P. 41(b).

After reviewing Bey’s handwritten petition, the district court

issued an order on September 26, 2013, directing Bey to submit

an amended petition and either pay the filing fee or apply to

proceed in forma pauperis.               The order also warned Bey of the

consequences of failing to comply with the court’s order.                               See

Ballard v. Carlson, 882 F.2d 93, 95-96 (1989).                         When that order

was returned as undeliverable, the district court concluded that

Bey failed to notify it of a change of address, failed to comply

with its September 26 order, and dismissed the action without

prejudice.

              We    have    reviewed    the      record   and    conclude        that   the

court’s September 26 order was mailed to an incorrect address,

the origins of which are not known.                       We conclude, therefore,

that   Bey    should       be   given   an   opportunity        to    comply     with   the

court’s order and pursue in a § 2254 proceeding those claims

that, but for the district court’s addressing error, could have

been further developed before the district court.                         Accordingly,

we grant Bey leave to proceed in forma pauperis, vacate the

October 9 dismissal order, and remand the action for further



                                             2
proceedings.     We dispense with oral argument because the facts

and legal contentions are adequately presented in the materials

before   this   court   and   argument   would   not   aid   the   decisional

process.



                                                       VACATED AND REMANDED




                                     3